 

Case 18-11120-BLS Doc 738 Filed 03/08/19 Page 1 of 2

B ZIOOA (Fo¢m 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT
msng getaware

In reVG Liquidation, lnc., et a|., ’ gm No_ 18-11120

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. IL Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Rocky Point Claims LLC MoveCorp

 

 

 

 

 

Name of Transferee Name of Transferor

Name and Address where notices to transferee Court Claim # (if known§s_mg;%__
should be sent Amount of Claim: ' '

Rocky Point C|alms LLC, P.O. Box 165, pate C}aim piled;

Norwalk, CT 06853
Phone; tw@rockypointc|aims.oom Ph(mez
Last Four Digits of Acct #: Last Four Digits of Acct. #:
Name and Address where transferee payments
should be sent (if dit¥erent from above):
Phone;
Last Four Digits of Acct #:

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge Z£):lief.
By;Edward Waters C,JIL(»-‘ Date: /Ul///(// Q

Transferee/'I`rmsferee’s Agent

P¢naltyfur making a false nat¢run¢: Fine of up to $5(!),000 or imprisonment forup tn 5 yeara, or both. 18 U.S.C. §§ 152 & 3571.

 

 

 

Case 18-11120-BLS Doc 738 Filed 03/08/19 Page 2 of 2

EVIDENCE OF TRANSFER OF CLAIM
TO: ‘I'HE DEBTOR AND TIIE BANKRUPTCY COURT

Foc value received, the adequacy suf§ciency of which are hereby
acknowledged and pursuant to the terms of an Aasigmttent of Claim Agreement,
MoveCerp ( “Assignor”) why unconditionally and irrevocably sells, transfers
and assign to Rocky Point Claims, LLC ( “Assignee”) all its rights, titlc, interest,
UG~ claimsandcausesofactioninandto,orarisingunderorinconnectionwiththe

\:Yc€é»*»`“ ' in the mm of s 3,019.30 (ch¢ “cxsim"), as evidenced by morse claim #
,; M, 66 against “Debtor"), the debtor in fn re ` .. et

al. CaseNo. t8~11120 ( the “Case”) underChapter 11 oftheBankruptcy ode (ll

U.S.C 101 et soq.) (thc “Bankruptcy Code"’) inthe United StatesB ‘ ‘

counforth¢ Discri¢r srn¢isware(rhe “sanvupwy coun"). UC;`\‘~;'-é~l~»~,

w C.

Assignor hereby waives any objection to the transfer ofthe Claim to

Assignee on the books and records of the Debtor and the Bankruptcy Court, and

hereby waives to the fullest extent permitted by law any notice or right to a hearing

as may be imposed by Rule 3001 oftlte Federal Rules of Banlr.ruptcy Proeedut¢,

the Bankmptcy Cod¢, applicable local bankmptcy rules cr applicable law.

Assignor acknowledges and understanda, and hereby stipulates, that an order of the

Bankruptcy Court may be entered without further notice to Assigncr transferring to

Assignee the Claim and recognizing the Assignee as the sole owner and holder of

the Claim. Assignor fm'ther directs the Debtor, the Bankruptcy Court and all other

interestedpattiesthatall fl.uthernoticearclatingtothc€lairn,andallpaymentsor

distributions of amey or property in respect ofthe Claim, shall be delivered or

made to the Assignee.

!N WITNESS WHERE.OF, this Evidence of»Transfer of Claim is executed
nn September 11, 2018.

 

MoveC<)rp } .- Rocky Foint Claims, LLC
'- `_i' ' ";'.
By: By; mh-»\¢;s:) /"l¢u~.trf
» ' .;‘h' l , ‘ ééwcré> `A}LJ'¢J;
Titlc. z m/m{/ _,, Title.

 

 

